Name: 2001/835/EC: Commission Decision of 27 November 2001 authorising the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC (notified under document number C(2001) 3623)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  marketing;  means of agricultural production;  agricultural activity
 Date Published: 2001-11-29

 Avis juridique important|32001D08352001/835/EC: Commission Decision of 27 November 2001 authorising the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC (notified under document number C(2001) 3623) Official Journal L 312 , 29/11/2001 P. 0025 - 0026Commission Decisionof 27 November 2001authorising the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC(notified under document number C(2001) 3623)(2001/835/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 14(1) thereof,Having regard to the request submitted by France,Whereas:(1) On 31 August 2001 France submitted a request pursuant to Article 14 of Directive 68/193/EEC stating that the production of certain vine propagating material satisfying the requirements of Directive 68/193/EEC had been insufficient in 1999-2000 and was therefore not adequate to meet its needs.(2) It is not possible to cover that demand satisfactorily with material satisfying all the requirements laid down in the said Directive.(3) France should therefore temporarily be authorised to permit the marketing of material of a category to which less stringent requirements than laid down in Directive 68/193/EEC apply, provided that certain conditions are complied with.(4) According to the request from France the propagating material will be imported from Switzerland in the form of dormant buds to be used for grafting and the rooted grafts produced from such propagating material are then intended for re-export to Switzerland.(5) Other Member States likely to supply France with such material should furthermore be authorised to permit its marketing to this end.(6) The authorisation should only be used in accordance with the plant health conditions and requirements laid down by Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(2), as last amended by Commission Directive 2001/33/EC(3), and in any implementing measures made thereof.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 11. France shall be authorised to permit, for a period expiring on 15 March 2002, the marketing on its territory of a maximum of 215000 dormant buds for grafting harvested in Switzerland which do not satisfy the requirements laid down in Directive 68/193/EEC as regards certification and inspection of standard propagating material, subject to the conditions set out in paragraph 2.2. The authorisation shall be granted for the following varieties and quantities:>TABLE>The official label for those dormant buds shall be brown and bear the words "less stringent requirements".Article 21. Member States other than France are also authorised to permit, on the terms set out in Article 1 and for the purposes intended by France, the marketing in their territories of the material authorised to be marketed pursuant to Article 1.2. France shall act as a coordinator of the authorisations to be granted under Article 2(1), in order to ensure that the total amount does not exceed the maximum quantities as specified. Any Member State receiving an application under Article 2(1) shall immediately notify France of the amount covered by the application. France shall immediately inform the notifying Member State as to whether authorisation of the application would result in the maximum quantity being exceeded.Article 3The authorisations pursuant to Articles 1 and 2 shall be without prejudice to Directive 2000/29/EC and any implementing measures thereof.Article 4Member States shall immediately notify the Commission and the other Member States of the quantities of propagating material permitted to be marketed in their territories under this Decision.Article 5This Decision is addressed to the Member States.Done at Brussels, 27 November 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 93, 17.4.1968, p. 15.(2) OJ L 169, 10.7.2000, p. 1.(3) OJ L 127, 9.5.2001, p. 42.